Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on 04/28/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 9875590, 10325426 and 10217301 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claims 1-20 are allowed allowed.
The following is an examiner’s statement of reasons for allowance:  Closest prior arts Thomas et al. (US 20120246024) teaches “a system comprises an interface and one or more processors. The interface receives a search request indicating that a buyer requests to search for properties to evaluate. The one or more processors determine one or more buyer preferences that describe preferred characteristics for the properties according to the buyer. The one or more processors also determine whether an available property located proximate to a device associated with the buyer satisfies at least a threshold amount of the buyer preferences. If the available property satisfies at least a threshold amount of buyer preferences, the interface communicates a notification recommending that the buyer evaluate the available property”.  Additionally, Martinez et al. (US 20150269799) teaches “A wireless door locking system is provided. The system includes a door lock having a locking device, an NFC device and a microcontroller. The system also includes a mobile computing device having, NFC . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to An T Nguyen whose telephone number is (571)270-5167.  The examiner can normally be reached on Monday - Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on 5712723059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/AN T NGUYEN/Primary Examiner, Art Unit 2683